Citation Nr: 0834732	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  00-24 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 40 
percent for residuals of a gunshot wound to the right 
shoulder, involving Muscle Groups I and IV.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1966 to 
September 1968.

The appeal initially arose from an October 2000 rating 
decision by the Regional Office (RO), which denied an 
increased rating for residuals of a gunshot wound to the 
right shoulder, involving Muscle Groups I and IV, currently 
evaluated at 40 percent disabling.  The appeal also arose 
from a May 2006 rating decision that granted service 
connection for PTSD, rated at 30 percent disabling. 
 
The veteran failed to report to a July 2002 scheduled RO 
hearing.  Therefore, the hearing is deemed withdrawn.

By an Order, dated October 2004, the United States Court of 
Appeals for Veterans Claims (Court) vacated a September 2002 
Decision of the Board of Veterans Appeals (Board), which 
denied an increased rating for residuals of a gunshot wound 
to the right shoulder, and remanded the matter to the Board.

The issue of entitlement to an increased rating in excess of 
40 percent for residuals of a gunshot wound to the right 
shoulder, involving Muscle Groups I and IV, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's PTSD is manifested by sleep impairment, 
hyperarousal, irritability, intrusive recollections in forms 
of dreams and nightmares, and hypervigilance; is 
characterized by GAF scores that range from 61 to 65 with the 
most recent GAF score of 65; and is productive of no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform tasks.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The Court held in Pelegrini II that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in March 2006, prior to the 
initial adjudication of his claims in the May 2006 rating 
decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006, June 2006, and September 2007, including as it 
relates to the downstream disability rating and effective 
date elements of his claims.

Moreover, it is well to observe that service connection for 
PTSD has been established and an initial rating for this 
condition has been assigned.  Thus, the veteran has been 
awarded the benefit sought.  See Dingess v. Nicholson, 19 
Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice 
is no longer required as to this matter, because the purpose 
for which such notice was intended to serve has been 
fulfilled.  Id.  Also, it is of controlling significance 
that, after awarding the veteran service connection for PTSD 
and assigning an initial disability rating for the condition, 
he filed a notice of disagreement contesting the initial 
rating determinations.  See 73 Fed. Reg. 23353-23356 (April 
30, 2008) (amending 38 C.F.R. § 3.159(b) to add subparagraph 
(3), which provides VA has no duty to provide section 5103 
notice upon receipt of a notice of disagreement).  The RO 
furnished the veteran a Statement of the Case that addressed 
the initial rating assigned for his PTSD, included notice of 
the criteria for higher ratings, and provided the veteran 
with further opportunity to identify and submit additional 
information and/or argument, which the veteran has done by 
perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105 (West 2002).  Under these circumstances, VA fulfilled 
its obligation to advise and assist the veteran throughout 
the remainder of the administrative appeals process, and 
similarly accorded the veteran a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The veteran was afforded a VA examination in March 2006.

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
medical records, VA examination reports, and statements from 
the veteran and his representative.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.




II.  Higher Initial Rating

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  
Specific diagnostic codes will be discussed where appropriate 
below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson, 
12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. 
§ 4.3.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  If there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.

The Board observes that this is an initial rating case and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  See 
Fenderson v. West, 12 Vet App 119, 126 (1999).

Diagnostic Code 9411, which is governed by the General Rating 
Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, 
provides that:

A 30 percent disability rating for PTSD is warranted 
when the veteran exhibits occupational and social 
impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, recent 
events).

38 C.F.R. § 4.130.

A 50 percent disability rating for PTSD is warranted 
when the veteran exhibits occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.

Id.

A 70 percent disability rating for PTSD is warranted 
when the veteran exhibits occupational and social 
impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

Id.

Global Assessment of Functioning (GAF) scores are a scale 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed, 
avoids friends, neglects family, and is unable to work).

VA treatment records from September 2004 to February 2006 
reflect an Axis I diagnosis of and treatment for Anxiety, NOS 
R/O PTSD and Axis II Personality Disorder, NOS.  The veteran 
was alert, oriented, speech was clear and coherent, thoughts 
were focused and organized, insight was fair, grooming and 
hygiene were good, mood was depressed, and affect was 
blunted.  He reported irritability, nightmares, intrusive 
thoughts, startle responses, isolation, fear, hyperarousal, 
insomnia, avoidance, interpersonal distancing and numbing, 
anxiety, paranoia, and anger.  The veteran denied suicidal 
and homicidal ideation.  Although the veteran purported to 
talk to people in the military as if they were present even 
though they did not exist, the examiner found his thought 
process to be intact with no evidence of a thought disorder 
or psychosis.  The veteran's judgment and insight were found 
to be fair to poor.  He was assigned a GAF score of 61.  
Based on the Beck Depression Inventory-II (BDI), the veteran 
had moderate to severe depressive symptomatology.  

In a March 2006 written statement, the veteran reported 
symptomatology of an inability to focus, aggravation with is 
wife and dog, insomnia, flashbacks, night sweats, and the 
need "to grab a gun and walk around the house and check the 
doors and windows."

The evidence of record shows that during a March 2006 VA 
examination, the veteran told the examiner that he 
experienced flashbacks, cold sweats, and would attack anyone 
who touched him while he slept.  He stated that he wakes up 3 
to 4 times a night.  He reported problems controlling his 
anger and irritability at work.  Specifically, he wanted to 
hit someone when he was accused of something he didn't do and 
when his co-workers ate his lunch.  The veteran reported that 
he first received psychiatric treatment in 2005 by Richell 
Batson at the community-based outpatient center.  He was 
referred to the Highland Drive VA Medical Center, where he 
was treated for anxiety, depression, and a sleep disorder.  
The veteran was maintained on trazodone (50mg daily), Zoloft 
(100 mg daily), and BuSpar (10 mg).  

The veteran was alert, responsive, cooperative, and 
attentive, but neutral in overall presentation.  The veteran 
maintained good eye contact.  Speech was normal in volume and 
tone, but rapid in rhythm and rate.  Speech content was 
spontaneous and coherent, but overproductive.  Mood was 
dysphoric with restricted affect.  The veteran reported that 
his mood was a "little edgy" and his appetite was low.  The 
veteran's sleep was erratic (6 hours per night with 
significant difficulty falling asleep, sleep continuity, and 
night sweats).  He has nightmares 1 to 2 times per week.  He 
denied suicidal ideation, but had thoughts of hurting people 
in certain situations or during a conflict.  His thought 
process was logical and sequential.  The veteran reported no 
hallucinations or delusions, but reported incidents of 
dissociative symptoms.  There was no observed obsessive-
compulsive behavior.  The veteran reported drinking alcohol 
frequently from 2 to 7 times per week.  He reported that he 
does this in a social context with his friend.  He has a 
friend who he socializes with 2 to 5 times per week to help 
him work in his woodshop.  He reported no other social 
activities, friends, and reported limited socialization with 
his wife.  The examiner noted that his insight and judgment 
appear to be limited.

The examiner mentioned that the veteran works full-time at 
the post-office for over 22 years.  The veteran spends time 
with his friend in his woodshop, and does chores around the 
house, repairs, fencing, and yard work.  In terms of 
activities of daily living, the veteran reported that he 
attended to these activities regularly and without 
difficulty.  The examiner noted that the veteran was capable 
of handling his own financial affairs.  The examiner rendered 
a diagnosis of PTSD, chronic, mild to moderate.  The examiner 
stated that the veteran reported a spectrum of symptoms 
consistent with PTSD, including hyperarousal, irritability, 
intrusive recollections in forms of dreams and nightmares, 
and hypervigilance.  He noted that the veteran has maintained 
stable employment, albeit, he had problems with irritability 
that caused some past difficulty at work.  He noted that the 
veteran had a stable marital relationship of 34 years.  He 
stated that the overall impact of PTSD has generally been 
mild in terms of his ability to function productively.  The 
examiner rendered a GAF score of 65 with  mild symptoms or 
some difficulty in social and occupational functioning.   
 
This level of symptomatology approximates the criteria for a 
30 percent rating.  The March 2006 VA examiner specifically 
characterized the veteran's PTSD symptoms as mild.  The 
clinical evidence of record clearly demonstrates that the 
veteran has symptoms of sleep impairment, hyperarousal, 
irritability, intrusive recollections in forms of dreams and 
nightmares, and hypervigilance due to his PTSD.  There is 
evidence that the veteran may have some symptomatology that 
meets the criteria for a 50 percent evaluation, such as 
limited judgment and insight and a dysphoric mood restricted 
with affect.  However, the VA medical evidence of record, as 
reflected in the March 2006 VA examination report, does not 
reflect that the veteran demonstrates the vast majority of 
the symptomatology needed to meet criteria under Diagnostic 
Code 9411.  As reflected in the report discussed above, the 
medical evidence does not reflect that he has circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; or impairment in short-term and long-term memory.  
While the veteran reported a hallucination (talking to 
military people who didn't exist), one of the criteria 
necessary for a 100 percent schedular evaluation, the veteran 
denied any hallucination or delusions during the  March 2006 
VA examination and the examiner specifically found the 
veteran's thought process was intact with no evidence of a 
thought disorder or psychosis.

While work and family history may indicate some degree of 
disturbance of mood, or difficulty in maintaining effective 
work relationships, the veteran's difficulties at work and at 
home more appropriately approximate the criteria for the 30 
percent disability rating.  As the evidence reflects no more 
than occupational and social impairment with occasional 
decrease in work efficiency.  The Board notes that the 
veteran has a long-term relationship with his wife, and has 
worked for the same employer for over 22 years at the time of 
his VA examination; albeit, with some occasional or 
intermittent decrease in functioning efficiency due to 
symptoms discussed.  Further, he has maintained a long-term 
friendship with a person who he socializes with 2 to 5 times 
per week.   

These facts strongly suggest that the veteran has experienced 
no more than occasional decrease in social and work 
efficiency during this period.  Consequently, the Board finds 
that an initial evaluation in excess of 30 percent is not 
warranted for the service-connected PTSD.  The GAF score 
range of 61 to 65 assigned by VA supports this conclusion.  
The veteran's scores reflects mild impairment in social and 
occupational functioning, which does not correspond to a 
higher degree of social and industrial impairment as required 
for the assignment of a 50 percent or higher disability 
evaluation.  Consequently, the Board finds that no more than 
a 30 percent rating is warranted for PTSD.

In summary, based on the evidence of record, the Board finds 
that the preponderance of evidence is against an initial 
evaluation in excess of 30 percent for PTSD.  The Board 
concludes that there was no period since the award of service 
connection that a rating greater than 30 percent for service-
connected PTSD was warranted.  Fenderson, supra.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an initial evaluation higher than 
30 percent on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1).  There is no indication that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for any period 
since the grant of service connection.  Moreover, the 
condition is not shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD), is 
denied.






REMAND

As for the issue of entitlement to an increased rating in 
excess of 40 percent for residuals of a gunshot wound to the 
right shoulder, involving Muscle Groups I and IV, the Court 
issued an October 2004 order remanding this matter to the 
Board for further development and readjudication.  Judgment 
issued on November 19, 2004.

According to the order, the Court remanded for correction of 
an error under the VCAA and the regulations prescribed to 
implement that Act.  Specifically, as reflected in the order, 
the Court held that the Board had committed remandable error 
when it failed to enforce compliance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) in terms of: (1) 
advising the veteran about what evidence could lead to a 
higher rating based on impairment of his employment by the 
service-connected disability, citing 38 C.F.R. § 3.321(b)(1), 
or based on impairment of another body function (such as 
right-hand function) different from that of the right 
shoulder, citing 38 C.F.R. §§ 4.55, 4.56, 4.71; and (2) 
advising the veteran that he could provide any evidence in 
his possession that pertain to the claim (i.e., a "fourth 
element" of the requisite notice), citing 38 C.F.R. 
§ 3.159(b)(1).

With respect to the latter VCAA deficiency, the Board notes 
that the "fourth element" of the notice requirement was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1), and that this amendment made by 73 Fed. Reg. 
23,353-356 (April 30, 2008) applies to all applications for 
benefits pending before VA on, or after May 30, 2008.  As 
such, the revision implemented on May 30, 2008, has clearly 
changed the terms of the Court's law, which directed VA 
compliance with a "fourth element" of notice under former 
38 C.F.R. § 3.159(b)(1) and, by operation of law, has 
modified the Court's earlier order and judgment.  See 
Leopoldo v. Brown, 9 Vet. App. 33, 34 (1996) (citations 
omitted).  Under the circumstances, the amendment made by 73 
Fed. Reg. 23,353-356 (April 30, 2008), is an intervening 
change in the applicable law and thus establishes a 
permissible exception to the "law of the case" doctrine.  
Id.  Hence, the Board's development directives will be 
consistent with the revision implemented on May 30, 2008.  
See Goble v. Brown, 9 Vet. App. 22, 23 (1996).

Additionally, for an increased rating claim, 38 U.S.C.A. § 
5103(a) requires, at a minimum, that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In view of the foregoing, and given that the veteran was not 
provided VCAA content-compliant notice with regard to the 
issue of entitlement to an increased rating for residuals of 
a gunshot wound to the right shoulder, corrective action in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
as amended by 73 Fed. Reg. 23,353-356 (April 30, 2008), is 
warranted.

Lastly, and also as reflected in the order, the Court advised 
that the Board should give serious consideration to providing 
for another VA medical examination, one that would 
specifically evaluate the possibility of any effect on 
another body function, namely the right hand, in accordance 
with 38 C.F.R. § 4.56(c), and that would include another 
nerve conduction study.  See Order, No. 02-2105, p. 5 (Oct. 
28, 2004).  Implicit in the Court's advisement is the notion 
that the medical evidence currently of record is inadequate 
for rating purposes.  Thus, a remand in accordance with 
38 U.S.C.A. § 5103A(d) for a medical examination, to include 
a nerve conduction study, is needed to make a decision in 
this case.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to an increased rating for 
residuals of a gunshot wound to the right 
shoulder, involving Muscle Groups I and 
IV, currently evaluated at 40 percent 
disabling, the RO should send the veteran 
and his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), as amended by 73 
Fed. Reg. 23,353-356 (April 30, 2008). 
 
The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the claim for 
increase.  The letter should indicate 
which portion of the evidence, if any, is 
to be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.
 
The letter should contain an explanation 
as to the information or evidence needed 
to establish an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1), and to 
establish a disability rating and 
effective date for the claim for 
increase, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The letter should also notify the 
claimant that, to substantiate such a 
claim for an increased rating: 1)  the 
claimant must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life; 2)  if the 
diagnostic code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect of that 
worsening on the claimant's employment 
and daily life (such as a specific 
measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant; 3)  the claimant must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and 4)  the notice must 
also provide examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask VA to obtain) 
that are relevant to establishing 
entitlement to increased compensation, as 
outlined in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008). 

2.  After all available records and/or 
responses have been associated with the 
claims file, the veteran should be 
scheduled for a VA examination, to 
include x-ray studies and an 
electromyography and nerve conduction 
studies, by an examiner with appropriate 
expertise, to determine the 
manifestations, symptoms and severity of 
the veteran's residuals of a gunshot 
wound to the right shoulder, involving 
Muscle Groups I and IV.  The claims file 
should be made available to and reviewed 
by the examiner.  All indicated tests and 
studies should be accomplished, and 
clinical findings should be reported in 
detail.

Based on a review of the claims file and 
the results of the examination, including 
x-rays and electromyography and nerve 
conduction studies, the examiner is asked 
to address the following questions:

(a)  Has the veteran developed a 
neurologic abnormality, including a 
peripheral nerve paralysis, that is 
etiologically related to the right 
shoulder gunshot wound and that affects 
an entirely different body function 
(i.e., the right hand)?  If so, please 
specify the body function (or functions) 
affected, and evaluate each affected body 
function based on: (1) loss of power; (2) 
weakness; (3) lowered threshold of 
fatigue; (4) fatigue-pain; (5) impairment 
of coordination; and (6) uncertainly of 
movement.

(b)  Are the residuals of the veteran's 
gunshot wound to the right shoulder 
manifested by any of the following:  (1) 
fibrous union of the humerus; (2) 
nonunion (false flail joint) of the 
humerus; (3) loss of the head of the 
humerus (flail shoulder); or (4) 
ankylosis of scapulohumeral articulation, 
with abduction limited to 25 degrees from 
the side?

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  Then, the RO should readjudicate the 
issue of entitlement to an increased 
rating for residuals of a gunshot wound 
to the right shoulder, involving Muscle 
Groups I and IV, currently evaluated at 
40 percent disabling, in light of all 
pertinent evidence and legal authority 
including 38 C.F.R. §§ 3.321(b)(1), 4.55, 
4.56, 4.71.

If the benefit sought on appeal remains denied, the RO must 
furnish the veteran and his representative a Supplemental 
Statement of the Case (SSOC) and afford them the requisite 
time for response before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran needs to 
take no action until otherwise notified, but he may furnished 
additional evidence and/or argument during the appropriate 
time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).  




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


